 1

 2                                                                          FILED IN THE
                                                                        U.S. DISTRICT COURT
                                                                  EASTERN DISTRICT OF WASHINGTON



 3                                                                 Feb 12, 2020
                                                                       SEAN F. MCAVOY, CLERK

 4

 5                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 6

 7    JODIANNE WAGNER,
                                                  NO: 2:19-CV-40-RMP
 8                              Plaintiff,
                                                  ORDER GRANTING STIPULATED
 9          v.                                    MOTION FOR PROTECTIVE ORDER

10    COUNTY OF SPOKANE, a public
      entity; DANIEL MOMAN, an
11    individual; SAMUEL TURNER, an
      individual; MARK BENNER, an
12    individual; ANDRIA
      UNDERWOOD, an individual; and
13    LAURA GARR, an individual also
      known as Laura Serghini,
14
                                Defendants.
15

16         BEFORE THE COURT are Defendants’ Motion for Protective Order, ECF

17   No. 28, and an accompanying Stipulation of the Parties, ECF No. 30. In the

18   Stipulation, the parties agree to be bound by the Proposed Protective Order, filed

19   concurrently with the Defendants’ Motion for Protective Order. ECF No. 30 at 2–3.

20   A district court may enter a protective order upon a showing of good cause. Fed. R.

21


     ORDER GRANTING STIPULATED MOTION FOR PROTECTIVE ORDER ~ 1
 1   Civ. P. 26(c). Having reviewed the proposed order and the record, the Court finds

 2   that good cause exists to enter the stipulated Protective Order.

 3         Accordingly, IT IS HEREBY ORDERED that Defendants’ unopposed

 4   Motion for a Protective Order, ECF No. 28, and the parties’ Stipulation, ECF No.

 5   30, are GRANTED. The Protective Order is set forth below.

 6                                 PROTECTIVE ORDER

 7         RCW 13.50, RCW 74.04, RCW 74.13, and RCW 26.44 establish that the

 8   Department of Children, Youth and Families’ (“DCYF) records and files and

 9   information therein are confidential and privileged and that these files also may

10   contain documents confidential or privileged under 45 C.F.R. 164 (HIPAA), RCW

11   10.97, RCW 70.02, RCW 71.34, RCW 70.69A, and personal information of clients

12   of the Department of Children, Youth and Families that are exempt from disclosure

13   under the Public Disclosure Act, RCW 42.56.230.

14         1. Purpose and Limitations: Discovery in this action is likely to involve

15   production of confidential, proprietary, or private information for which special

16   protection may be warranted. Accordingly, the Court enters this Protective Order.

17   The parties acknowledge that this Protective Order is consistent with Federal Rule of

18   Civil Procedure 26(c). It does not confer blanket protection on all disclosures or

19   responses to discovery; the protection it affords from public disclosure and use

20   extends only to the limited information or items that are entitled to confidential

21   treatment under the applicable legal principals; and it does not presumptively entitle


     ORDER GRANTING STIPULATED MOTION FOR PROTECTIVE ORDER ~ 2
 1   parties to file confidential information under seal. See Kamakana v. City and Cty. of

 2   Honolulu, 447 F.3d 1172, 1178–81 (9th Cir. 2006).

 3         2. Conference of the Parties: The parties conferred about the need for a

 4   protective order as required by Rule 26(c)(1) and agree that a protective order is

 5   required to authorize disclosure.

 6         3. Need for Production: The parties’ need for production of privileged and

 7   confidential information and records outweighs any reason for maintaining the

 8   privacy and confidentiality of those records.

 9         4. Confidential Material: “Confidential” material shall include, but is not

10   limited to the following documents and tangible things produced or otherwise

11   exchanged:

12                • Complete DSHS/ DCYF file of Jodianne Wagner (Ax file and FAM

13                   file)

14                • Complete DSHS/ DCYF file on Mercedes Wagner (Ax file and

15                   FAM file)

16   The above listed files shall be produced under the following conditions:

17                a. State Defendants shall produce copies of these files unredacted as to

18                   the names and personal information, including medical,

19                   psychological, alcohol and chemical dependency treatment, sex

20                   offender status, and any related CPS referrals or law enforcement

21                   contracts of the following individuals:


     ORDER GRANTING STIPULATED MOTION FOR PROTECTIVE ORDER ~ 3
 1                        i.      Plaintiff Jodianne Wagner, Ms. Wagner’s minor

 2                                children, M.A.W., M.P.W., M.J.W., T.S.W.,

 3                                L.E.W., and J.E.W.;

 4                        ii.     Jeff Wagner, the biological/ adoptive father of

 5                                M.A.W., M.P.W., T.S.W., L.E.W., Linelle E.

 6                                Wagner, Mercedes W. Wagner, Monica E. Wagner,

 7                                Katelynne B. Wagner; and

 8                        iii.    Mercedes W. Wagner, Monica E. Wagner,

 9                                Katelynne B. Wagner.

10           b. The names and personal information of non-party minor children,

11              other than those specifically referenced above, shall be redacted.

12           c. The names of mandatory reporters shall be produced unredacted

13              from referrals.

14           d. Personal information of foster parents shall be produced unredacted.

15           e. Information related to the welfare/ child support files of the above

16              listed individuals shall be produced unredacted.

17           f. Personnel files of DSHS/ DCYF employees shall be produced with

18              personal information such as home addresses, social security

19              numbers, bank account numbers, personal phone numbers, personal

20              email addresses, and information regarding their children redacted

21              pursuant to RCW 42.56.250.


     ORDER GRANTING STIPULATED MOTION FOR PROTECTIVE ORDER ~ 4
 1                g. Non-party social security numbers and all attorney client

 2                   information shall be redacted.

 3                h. A privilege log will be included in all productions noting documents

 4                   redacted or withheld and the reasons therefore. No privilege log will

 5                   be required for withholding the names, personal identifying

 6                   information, and social security numbers of non-party minors and

 7                   non-party adults.

 8         5. Scope: The protections conferred by this Order cover not only confidential

 9   material (as defined above), but also (1) any information copied or extracted from

10   confidential material; (2) all copies, excerpts, summaries, or presentations by the

11   parties or their counsel that might reveal confidential material. However, the

12   protections conferred by this Order do not cover information that is in the public

13   domain or becomes part of the public domain through trial or otherwise.

14   Access to and Use of Confidential Material

15         6. Basic Principles: A receiving party may use confidential material disclosed

16   or produced by another party or by a non-party in connection with this case only for

17   prosecuting, defending, or attempting to settle this litigation. Confidential material

18   may be disclosed only to the categories of persons and under the conditions

19   described in this Order. Confidential material must be stored and maintained by a

20   receiving party at a secure location and in a secure manner that ensures that access is

21   limited to the persons authorized under this Order.


     ORDER GRANTING STIPULATED MOTION FOR PROTECTIVE ORDER ~ 5
 1         7. Disclosure of Confidential Information or Items: Unless otherwise ordered

 2   by the Court or permitted in writing by the designating party, a receiving party may

 3   disclose any confidential information only to:

 4               a. The receiving party’s counsel of record in this action, as well as

 5                   employees of counsel to whom it is reasonably necessary to disclose

 6                   the information for this litigation;

 7               b. The officers, directors, and employees (including in-house counsel)

 8                   of the receiving party to whom disclosure is reasonably necessary

 9                   for this litigation, unless the parties agree that a particular document

10                   or material produced is for attorneys’ eyes only and is so designated

11                   (“attorneys’ eyes only”);

12               c. Experts and consultants to whom disclosure is reasonably necessary

13                   for this litigation and who have agreed to be bound by the terms of

14                   this order;

15               d. The Court, court personnel, and court reporters and their staff;

16               e. Copy or imaging services retained by counsel to assist in the

17                   duplication of confidential material, provided that counsel for the

18                   party retaining the copy or imaging service instructs the service not

19                   to disclose any confidential material to third parties and to

20                   immediately return all originals and copies of any confidential

21                   material;


     ORDER GRANTING STIPULATED MOTION FOR PROTECTIVE ORDER ~ 6
 1                f. During their depositions, witnesses in the action to whom disclosure

 2                   is reasonably necessary and who have agreed to be bound by the

 3                   terms of this order unless otherwise agreed by the designating party

 4                   or ordered by the Court. Pages of transcribed deposition testimony

 5                   or exhibits to depositions that reveal confidential material must be

 6                   separately bound by the court reporter and may not be disclosed to

 7                   anyone except as permitted under this Protective Order;

 8                g. The author or recipient of a document containing the information or

 9                   a custodian or other person who otherwise possessed or knew the

10                   information.

11         8. Filing Confidential Material: Before filing confidential material or

12   discussing or referencing such material in court filings, the filing party shall confer

13   with the designating party to determine whether the designating party will remove

14   the confidential designation, whether the document can be redacted, or whether a

15   motion to seal or stipulation and proposed order is warranted.

16   Designation of Protected Material

17         9. Exercise of Restraint and Care in Designating Material for Protection:

18   Each party or non-party that designates information or items for protection under

19   this Protective Order must take care to limit any such designation to specific

20   material that qualifies under the appropriate standards. The designating party must

21   designate for protection only those parts of material, documents, items, or oral or


     ORDER GRANTING STIPULATED MOTION FOR PROTECTIVE ORDER ~ 7
 1   written communications that qualify, so that other portions of the material,

 2   documents, items, or communications for which protection is not warranted are not

 3   swept unjustifiably within the ambit of this Protective Order. Mass, indiscriminate,

 4   or routinized designations are prohibited. Designations that are shown to be clearly

 5   unjustified or that have been made for an improper purpose (e.g., to unnecessarily

 6   encumber or delay the case development process or to impose unnecessary expenses

 7   and burdens on other parties) expose the designating party to sanctions. If it comes

 8   to a designating party’s attention that information or items that it designated for

 9   protection do not qualify for protection, the designating party must promptly notify

10   all other parties that it is withdrawing the mistaken designation.

11         10. Manner and Timing of Designations: Except as otherwise provided in this

12   Protective Order, or as otherwise stipulated or ordered, disclosure or discovery

13   material that qualifies for protection under this Protective Order must be clearly so

14   designated before or when the material is disclosed or produced.

15         11. Information in Documentary form (e.g., paper or electronic documents

16   and deposition exhibits, but excluding transcripts of depositions or other pretrial or

17   trial proceedings): The designating party must affix the word “CONFIDENTIAL” to

18   each page that contains confidential material. If only a portion or portions of the

19   material on a page qualifies for protection, the producing party also must clearly

20   identify the protected portion(s) (e.g., by making appropriate markings in the

21   margins).


     ORDER GRANTING STIPULATED MOTION FOR PROTECTIVE ORDER ~ 8
 1         12. Testimony Given in Deposition or in Other Pretrial or Trial Proceedings:

 2   The parties must identify on the record, during the deposition, hearing, or other

 3   proceeding, all protected testimony, without prejudice to their right to so designate

 4   other testimony after reviewing the transcript. Any party or non-party may, within

 5   fifteen days after receiving a deposition transcript, designate portions of the

 6   transcript, or exhibits thereto, as confidential. Prior to introducing as evidence or

 7   otherwise disclosing to a jury the existence of any of the aforementioned information

 8   or documents, a hearing shall be held outside the presence of the jury wherein the

 9   court will determine the admissibility of the aforementioned information or

10   documents.

11         13. Other Tangible Items: The producing party must affix in a prominent

12   place on the exterior of the container or containers in which the information or items

13   is stored the word “CONFIDENTIAL.” If only a portion or portions of the

14   information or item warrant protection, the producing party, to the extent

15   practicable, shall identify the protected portion(s).

16         14. Inadvertent Failures to Designate: If timely corrected, an inadvertent

17   failure to designate qualified information or items does not, standing alone, waive

18   the designating party’s right to secure protection under this Protective Order for such

19   material. Upon timely correction of a designation, the receiving party must make

20   reasonable efforts to ensure that the material is treated in accordance with the

21   provisions of this Protective Order.


     ORDER GRANTING STIPULATED MOTION FOR PROTECTIVE ORDER ~ 9
 1   Challenging Confidentiality Designations

 2         15.Timing of Challenges: Any party or non-party may challenge a designation

 3   of confidentiality at any time. Unless a prompt challenge to a designating party’s

 4   confidentiality designation is necessary to avoid foreseeable substantial unfairness,

 5   unnecessary economic burdens, or a significant disruption or delay of the litigation,

 6   a party does not waive its right to challenge a confidentiality designation by electing

 7   not to mount a challenge promptly after the original designation is disclosed.

 8         16. Meet and Confer: The parties must make every attempt to resolve any

 9   dispute regarding confidential designations without court involvement. Any motion

10   regarding confidential designations or for a protective order must include a

11   certification, in the motion or in a declaration or affidavit, that the movant has

12   engaged in a good faith meet and confer conference with other affected parties in an

13   effort to resolve the dispute without court action. The certification must list the date,

14   manner, and participants to the conference. A good faith effort to confer requires a

15   face-to-face meeting or a telephone conference.

16         17. Judicial Intervention: If the parties cannot resolve a challenge without

17   court intervention, the designating party may file and serve a motion to retain

18   confidentiality. The burden of persuasion in any such motion shall be on the

19   designating party. Frivolous challenges, and those made for an improper purpose

20   (e.g., to harass or impose unnecessary expenses and burdens on other parties) may

21


     ORDER GRANTING STIPULATED MOTION FOR PROTECTIVE ORDER ~ 10
 1   expose the challenging party to sanctions. All parties shall continue to maintain the

 2   material in question as confidential until the Court rules on the challenge.

 3         18. Protected Material Subpoenaed or Ordered Produced in Other Litigation:

 4   If a party is served with a subpoena or a court order issued in other litigation that

 5   compels disclosure of any information or items designated in this action as

 6   “CONFIDENTIAL,” that party must:

 7                a. Promptly notify the designating party in writing and include a copy

 8                   of the subpoena and court order;

 9                b. Promptly notify in writing the party who caused the subpoena or

10                   order to issue in the other litigation that some or all fo the material

11                   covered by the subpoena or order is subject to this Protective Order.

12                   Such notification shall include a copy of this Protective Order; and

13                c. Cooperate with respect to all reasonable procedures sought to be

14                   pursued by the designating party whose confidential material may be

15                   affected.

16         19. Unauthorized Disclosure of Protected Material: If a receiving party learns

17   that, by inadvertence or otherwise, it has disclosed confidential material to any

18   person or in any circumstance not authorized under this Protective Order, the

19   receiving party must immediately (a) notify in writing the designating party of the

20   unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies of

21   the protected material, (c) inform the person or persons to whom unauthorized


     ORDER GRANTING STIPULATED MOTION FOR PROTECTIVE ORDER ~ 11
 1   disclosures were made of all the terms of this Protective Order, and (d) request that

 2   such person or persons execute an acknowledgement and agreement to be bound by

 3   the terms of this Order.

 4         20. Inadvertent Production of Privileged or Otherwise Protected Material:

 5   Inadvertent disclosure of privileged and/or attorney work product shall be protected

 6   under Federal Rule of Evidence 502(d) provided that the party asserting the claim of

 7   privilege or attorney work product after production has given prompt notice in

 8   writing to the receiving party, unless the circumstances preclude such notice (i.e. in a

 9   deposition). The notice shall specifically identify the document(s) or portions of the

10   document for which the claim of privilege is asserted, and state the basis of the

11   claim. In such an event, the receiving party shall promptly return the privileged and

12   attorney work product to the sending party and may not disseminate, disclose, or use

13   as evidence in this or any other proceeding until such time as the party asserts an

14   objection to the claimed privilege and seeks a court order regarding such objection

15   to the privilege.

16         21. Non-Termination and Return of Documents: Within sixty (60) days after

17   the termination of this action, including all appeals, each receiving party must return

18   all confidential material to the producing party, including all copies, extracts, and

19   summaries thereof. Alternatively, the parties may agree upon appropriate methods

20   of destruction. Notwithstanding this provision, counsel is entitled to retain one

21   archival copy of: all documents filed with the court; trial, deposition, and hearing


     ORDER GRANTING STIPULATED MOTION FOR PROTECTIVE ORDER ~ 12
 1   transcripts; correspondence; deposition and trial exhibits; expert reports; attorney

 2   work product; and consultant and expert work product. Counsel may retain these

 3   materials even if such materials contain confidential information. The

 4   confidentiality obligations imposed by this Protective Order shall remain in effect

 5   until a designating party agrees otherwise in writing or a court orders otherwise.

 6         22. A copy of this Protective Order shall accompany each copy of information

 7   or records protected by this Protective Order released to any parties’ experts. No

 8   attorney or expert shall disclose any information gained or derived from the

 9   aforementioned information or records to anyone without further order of this Court

10   unless the person to whom the information is disclosed is otherwise entitled to

11   obtain said information pursuant to this Protective order or to statutory exemptions

12   from confidentiality. Counsel for the parties shall use all documents and

13   information produced or disclosed pursuant to this Protective Order solely for the

14   purpose of preparation for trial and of this action.

15         23. This Protective Order shall remain in full force and effect until such time

16   as this Court modifies its terms or releases the parties from its provisions.

17         IT IS SO ORDERED. The District Court Clerk is directed to enter this

18   Order and provide copies to counsel.

19         DATED February 12, 2020.

20
                                                 s/ Rosanna Malouf Peterson
21                                            ROSANNA MALOUF PETERSON
                                                 United States District Judge

     ORDER GRANTING STIPULATED MOTION FOR PROTECTIVE ORDER ~ 13
